                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

RANDY E. WILLIAMS                                                                         PLAINTIFF

vs.                                    Civil No. 4:17-cv-04100

NANCY A. BERRYHILL                                                                     DEFENDANT
Acting Commissioner, Social Security Administration

                                   MEMORANDUM OPINION

       Randy E. Williams (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision of

the Commissioner of the Social Security Administration (“SSA”) denying his application for

Supplemental Security Income (“SSI”) under Title XVI of the Act.

       The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 5.1 Pursuant to this authority, the Court issues

this memorandum opinion and orders the entry of a final judgment in this matter.

1.     Background:

       Plaintiff protectively filed his disability application on June 16, 2014. (Tr. 26). In his

application, Plaintiff alleges he is disabled due to COPD, “hyperextended” lungs, and joint problems.

(Tr. 206). Plaintiff alleges an onset date of November 17, 2012. (Tr. 26). This application was

denied initially and again upon reconsideration. (Tr. 109-138).

       Plaintiff requested an administrative hearing on his denied application. (Tr. 142-145). This


        1
           The docket numbers for this case are referenced by the designation “ECF No. ____” The
 transcript pages for this case are referenced by the designation “Tr.”

                                                  1
hearing request was granted, and Plaintiff’s hearing was held on July 27, 2016 in Shreveport,

Louisiana. (Tr. 59-85). At this hearing, Plaintiff was present and was represented by counsel, Greg

Giles. Id. Plaintiff and Vocational Expert (“VE”) Mr. Wallace testified at this hearing. Id.

       After this hearing, the ALJ entered an unfavorable decision denying his disability application.

(Tr. 23-36). In this decision, the ALJ found Plaintiff had not engaged in Substantial Gainful Activity

(“SGA”) since June 16, 2014, his application date. (Tr. 28, Finding 1). The ALJ determined Plaintiff

had the following severe impairments: peptic ulcer disease, osteoarthritis of the knee, degenerative

disc disease of the cervical spine, and chronic obstructive pulmonary disease (COPD). (Tr. 28-31,

Finding 2). Despite being severe, the ALJ also determined Plaintiff did not have an impairment or

combination of impairments that met or medically equaled one of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1. (Tr. 32, Finding 3).

       The ALJ determined Plaintiff had at least a high school education and was able to

communicate in English. (Tr. 35, Finding 7). The ALJ determined Plaintiff was forty-eight (48)

years old, which is defined as a “younger person” under 20 C.F.R. § 416.963(c) (2008), on the date

his application was filed. (Tr. 35, Finding 6).

       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined his RFC.

(Tr. 32-34, Finding 4). First, the ALJ evaluated Plaintiff’ subjective complaints and found they were

not entirely credible. Id. Second, the ALJ determined Plaintiff had the following RFC:

       After careful consideration of the entire record, the undersigned finds that the claimant
       has the residual functional capacity to perform light work as defined in 20 CFR
       416.967(b) except can frequently, but not continuously, reach; occasionally stoop,
       crouch, crawl and kneel; cannot climb ladders, ropes or scaffolds; can occasionally
       climb stairs and ramps; is unable to balance on narrow or moving surfaces, but is able
       to balance occasionally on level surfaces; can tolerate occasional exposure to dust,
       fumes, gasses and other respiratory irritants and extremes in temperature and


                                                  2
       humidity.

Id.

       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”) and determined Plaintiff was

unable to perform any of his PRW. (Tr. 34-35, Finding 5). The ALJ also considered whether

Plaintiff retained the capacity to perform other work existing in significant numbers in the national

economy. (Tr. 35-36, Finding 9). The VE testified at the administrative hearing regarding this issue.

Id. Based upon that testimony, the ALJ found Plaintiff retained the capacity to perform work as a

housekeeper (hotel) (light, unskilled) with approximately 138,070 such jobs in the national economy;

cashier II (light, unskilled) with approximately 823,356 such jobs in the national economy; and

cafeteria attendant (light, unskilled) with approximately 59,640 such jobs in the national economy.

Id. Because Plaintiff retained the capacity to perform this other work, the ALJ determined Plaintiff

had not been under a disability, as defined by the Act, from June 16, 2014 (application date) through

November 25, 2016 (ALJ’s decision date). (Tr. 36, Finding 10).

       Plaintiff sought review with the Appeals Council. On October 25, 2017, the Appeals Council

denied this request for review. (Tr. 6-9). On November 15, 2017, Plaintiff filed a Complaint in this

matter. ECF No. 1. Both Parties have filed appeal briefs and have consented to the jurisdiction of

this Court. ECF Nos. 5, 12-13. This case is now ready for determination.

2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2006); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than


                                                 3
a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision, the

Court may not reverse it simply because substantial evidence exists in the record that would have

supported a contrary outcome or because the Court would have decided the case differently. See

Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is possible

to draw two inconsistent positions from the evidence and one of those positions represents the

findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d 1065,

1068 (8th Cir. 2000).

        It is well established that a claimant for Social Security disability benefits has the burden of

proving his or her disability by establishing a physical or mental disability that lasted at least one year

and that prevents him or her from engaging in any substantial gainful activity. See Cox v. Apfel, 160

F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Act defines a

“physical or mental impairment” as “an impairment that results from anatomical, physiological, or

psychological abnormalities which are demonstrable by medically acceptable clinical and laboratory

diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff must show that his or her

disability, not simply his or her impairment, has lasted for at least twelve consecutive months. See

42 U.S.C. § 423(d)(1)(A).

        To determine whether the adult claimant suffers from a disability, the Commissioner uses the

familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently engaged

in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that significantly

limits the claimant’s physical or mental ability to perform basic work activities; (3) whether the


                                                    4
claimant has an impairment that meets or equals a presumptively disabling impairment listed in the

regulations (if so, the claimant is disabled without regard to age, education, and work experience);

(4) whether the claimant has the Residual Functional Capacity (RFC) to perform his or her past

relevant work; and (5) if the claimant cannot perform the past work, the burden shifts to the

Commissioner to prove that there are other jobs in the national economy that the claimant can

perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only considers

the plaintiff’s age, education, and work experience in light of his or her RFC if the final stage of this

analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.       Discussion:

         In his appeal brief, Plaintiff raises two arguments for reversal: (1) the ALJ erred in finding he

did not met the requirements of Listing 1.02; and (2) the ALJ erred in assessing his RFC. ECF No.

12 at 1-18. With the second argument, Plaintiff also argues the ALJ erred in assessing his subjective

complaints. Id. Upon review, the Court finds this argument is merited; thus, only this issue will be

addressed.

         In assessing the credibility of a claimant, the ALJ is required to examine and to apply the five

factors from Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984) or from 20 C.F.R. § 404.1529 and 20

C.F.R. § 416.929.2 See Shultz v. Astrue, 479 F.3d 979, 983 (2007). The factors to consider are as

follows: (1) the claimant’s daily activities; (2) the duration, frequency, and intensity of the pain; (3)



          2
            Social Security Regulations 20 C.F.R. § 404.1529 and 20 C.F.R. § 416.929 require the analysis of two
 additional factors: (1) “treatment, other than medication, you receive or have received for relief of your pain or other
 symptoms” and (2) “any measures you use or have used to relieve your pain or symptoms (e.g., lying flat on your
 back, standing for 15 to 20 minutes every hour, sleeping on a board, etc.).” However, under Polaski and its progeny,
 the Eighth Circuit has not yet required the analysis of these additional factors. See Shultz v. Astrue, 479 F.3d 979,
 983 (2007). Thus, this Court will not require the analysis of these additional factors in this case.

                                                           5
the precipitating and aggravating factors; (4) the dosage, effectiveness, and side effects of medication;

and (5) the functional restrictions. See Polaski, 739 at 1322.

        The factors must be analyzed and considered in light of the claimant’s subjective complaints

of pain. See id. The ALJ is not required to methodically discuss each factor as long as the ALJ

acknowledges and examines these factors prior to discounting the claimant’s subjective complaints.

See Lowe v. Apfel, 226 F.3d 969, 971-72 (8th Cir. 2000). As long as the ALJ properly applies these

five factors and gives several valid reasons for finding that the Plaintiff’s subjective complaints are

not entirely credible, the ALJ’s credibility determination is entitled to deference. See id.; Cox v.

Barnhart, 471 F.3d 902, 907 (8th Cir. 2006). The ALJ, however, cannot discount Plaintiff’s

subjective complaints “solely because the objective medical evidence does not fully support them [the

subjective complaints].” Polaski, 739 F.2d at 1322.

        When discounting a claimant’s complaint of pain, the ALJ must make a specific credibility

determination, articulating the reasons for discrediting the testimony, addressing any inconsistencies,

and discussing the Polaski factors. See Baker v. Apfel, 159 F.3d 1140, 1144 (8th Cir. 1998). The

inability to work without some pain or discomfort is not a sufficient reason to find a Plaintiff disabled

within the strict definition of the Act. The issue is not the existence of pain, but whether the pain a

Plaintiff experiences precludes the performance of substantial gainful activity. See Thomas v.

Sullivan, 928 F.2d 255, 259 (8th Cir. 1991).

        In the present action, the Court finds the ALJ did not comply with the requirements of Polaski.

Indeed, as a part of a brief evaluation of Plaintiff’s medical records, the ALJ noted the following:

        In sum, the above residual functional capacity assessment is supported by the objective
        medical evidence of record and the observations of the state agency medical
        consultant.


                                                   6
(Tr. 34) (emphasis added).

       Considering this and the transcript as a whole, the Court finds the ALJ discounted Plaintiff’s

subjective complaints based solely upon his medical records. See Polaski, 739 F.2d at 1322 (holding

a claimant’s subjective complaints cannot be discounted “solely because the objective medical

evidence does not fully support them [the subjective complaints]”). This was improper. Accordingly,

because the ALJ provided an insufficient basis for discounting Plaintiff’s subjective complaints, this

case must be reversed and remanded.

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying benefits

to Plaintiff, is not supported by substantial evidence and should be reversed and remanded. A

judgment incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure

52 and 58.

       ENTERED this 16th day of January 2019.


                                                      /s/Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  7
